Citation Nr: 1539336	
Decision Date: 09/15/15    Archive Date: 09/24/15

DOCKET NO.  09-26 778	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for erectile dysfunction.

2.  Entitlement to service connection for gastroesophageal reflux disease (GERD).

3.  Entitlement to service connection for acne, claimed as skin rash to face, neck and back.

4.  Entitlement to service connection for sleep apnea.

5.  Entitlement to service connection for left knee condition, to include as secondary to service-connected disabilities.  


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

The Veteran and Spouse


ATTORNEY FOR THE BOARD

A-L Evans, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February to May 1991 and March 1993 to December 2007.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of January 2008 and September 2008 rating decisions of Regional Office (RO) of the Department of Veterans Affairs (VA).

The Veteran appeared at a hearing before the undersigned in July 2015.  A transcript of the hearing is in the Veteran's file. 

The issue of service connection for stomach problems/acid has been recharacterized, as seen on the title page, in order to comport with the holding in Clemons v. Shinseki, 23 Vet. App. 1 (2009), which held that a claim includes any disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.

The issue of entitlement to service connection for left knee condition, to include as secondary to service-connected disabilities, is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).
	

FINDINGS OF FACT

1.  At the Veteran's July 2015 Travel Board hearing, prior to the promulgation of a decision by the Board, the Veteran withdrew the claim for erectile dysfunction.

2.  Resolving all doubt in favor of the Veteran, his GERD had its onset in service.

3.  Resolving all doubt in favor of the Veteran, his acne had its onset in service.

4.  Resolving all doubt in favor of the Veteran, his sleep apnea had its onset in service.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the appeal for entitlement to service connection for erectile dysfunction have been met.  38 U.S.C.A. §§ 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).

2.  The criteria for service connection for GERD have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2015).

3.  The criteria for service connection for acne have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2015).

4.  The criteria for service connection for sleep apnea have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2015).







REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Withdrawn Claim

The Veteran has withdrawn the issue of entitlement to service connection for erectile dysfunction.  There remain no allegations of errors of fact or law for appellate consideration with regard to this issue.  The Board does not have jurisdiction to review the issue, and dismissal is warranted.

With regard to all issues, the Board observes that the Veteran claimed service connection either prior to, or within one year of, his separation from service in December 2007.

II. Analysis

Service connection may be granted for a disability resulting from disease or injury incurred in active service and for in-service aggravation of a preexisting injury or disease.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred in or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).

GERD

Service treatment records dated in January 2004 show that the Veteran complained of stomach pain.  The Veteran was diagnosed with esophageal reflux.  Another medical record dated in January 2004 indicated that the Veteran complained of stomach pain and was experiencing heartburn.  A note reflects a "possible GERD" assessment.  

The Veteran was afforded a VA examination in July 2008.  The Veteran reported a history of reflux and noted that he took medication for the condition.  The examiner diagnosed the Veteran with GERD, under treatment.  
A gastroenterology note dated in March 2009 reflects that the Veteran reported a "bad burning" behind the sternum which occurred both day and night.  He stated that it would awaken him from sleep.  He denied dysphagia, abdominal pain, nausea, vomiting and constipation.  

A Disability Benefits Questionnaire report dated in November 2013 reflects that the Veteran reported stomach churning, bloating, change in bowel habits, abdominal pain, heartburn and chest pain.  The Veteran had recurring episodes of severe symptoms, nausea, and vomiting.  The Veteran was diagnosed with gastritis and duodenitis.  The examiner noted that symptoms occurred at night which caused difficulty sleeping and fatigue.  

The Veteran was afforded a VA examination in March 2014.  The examiner noted signs and symptoms of pyrosis and that the Veteran took medication for his condition.  The examiner opined that the condition was less likely than not incurred in or caused by the claimed in-service injury, event or illness.  The examiner stated that a 2004 treatment record noted a negative upper gastrointestinal series (UGI) and that the Veteran was not diagnosed until after military service, after the presumptive period.

At the Veteran's July 2015 Travel Board hearing, he stated that he had heartburn and chest pains at night when he laid down to sleep.  He also noted that he would occasionally vomit while lying down.  

Based on the record, and resolving all doubt in the Veteran's favor, service connection for GERD is warranted.  There is a current diagnosis of GERD in the record; in-service complaints of stomach pain that was diagnosed as esophageal reflux; and a competent and credible report of recurrent reflux symptoms after service.

Although the March 2014 VA examiner opined that the Veteran's current GERD disability is not related to an in-service incident, the Board finds that the examiner's opinion is inadequate.  In the report, the examiner acknowledged the negative 2004 (UGI); however, the VA examiner's rationale does not account for the Veteran's competent, credible and probative accounts of GERD, to include onset and recurrence since separation.  See Dalton v. Nicholson, 21 Vet. App. 12, 39-40 (2007) (examination inadequate where the examiner did not comment on Veteran's report of in-service injury and relied on lack of evidence in service medical records to provide negative opinion); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006).  

In light of the inadequate VA medical nexus opinion, the Board is left only with the competent and credible lay reports from the Veteran of recurrent GERD symptoms since service.  In this instant case, the statements are sufficient to establish a nexus.  See 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77.

Acne

Service treatment records dated in January 1994 state that the Veteran was treated for hypopigmented skin lesions.  He was diagnosed with mild cystic acne of the back and face.  A treatment note dated in December 1997 indicates that the Veteran was treated for cystic acne of the face.  

The Veteran was afforded a VA examination in July 2008.  It was noted that the Veteran had a history of acne and did not use any medication to treat the condition.  The acne was noted as constant and the local skin symptoms consisted of acne lesions of the face and upper trunk.  The examiner found areas of acne that were persistent.  The percentage of the acne on his face was one percent.  The anterior upper trunk and the posterior trunk percentage was three percent.  The total body percentage was five percent.  No scarring was found.  The Veteran was diagnosed with acne, covering five percent of the body.

The Veteran was afforded a VA examination in March 2014.  The examiner found that the Veteran's acne affected body areas other than his face and neck.  It was noted that old inactive acne lesions of the upper back were less than 4.5 percent and less than 4.5 percent of the total body.  There was no acne on the face found upon examination.  

The examiner opined the condition was less likely than not incurred in or caused by the claimed in-service injury, event or illness.  The examiner noted that the Veteran was treated for acne while in service but that the condition had resolved and did not require treatment after service.  No scars of the face were as a result of the acne treated in 2007.

At the Veteran's July 2015 Travel Board hearing, he reported having acne currently on his back.  He stated that his acne was due to rough marching, sweating and wearing the rucksack on his back while in service.  He noted receiving medication while in service.  Since service, he noted that he "just basically dealt with it."  

After a review of the entire record, the Board finds that service connection is warranted.  The Veteran is currently diagnosed with acne and treatment records show that he was treated for acne while in service.  Although an etiological relationship has not been demonstrated through medical opinion evidence, the absence of a "valid medical opinion" is not an absolute bar to service connection.  Davidson v. Shinseki, 581 F.3d at 1316; see also Robinson v. Shinseki, No. 2008-7096 (Fed. Cir. March 3, 2009) (confirming that, "in some cases, lay evidence will be competent and credible evidence of etiology"); Bethea v. Derwinski, 2 Vet. App. 252, 254 (1992).  A showing of a recurrent condition can serve to satisfy the requirement for a nexus between an in-service occurrence and a current acne disability.  Here, the Veteran's hearing testimony regarding his acne disability is found to be competent and credible.  See Layno v. Brown, 6 Vet. App. at 470.  

Although the March 2014 VA examiner has opined that the Veteran's current acne diagnosis is not related to the Veteran's military service, the Board finds the examiner's opinion is inadequate.  In the report, the examiner acknowledged that the Veteran had acne covering less than 4.5 percent of his body.  Although the examiner's conclusion considered the lack of medical evidence documenting the treatment since service, it did not account for the Veteran's competent, credible and probative statement that he had treated the condition on his own.  See Dalton v. Nicholson, 21 Vet. App. 12, 39-40 (2007); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).   

Accordingly, in resolving reasonable doubt in favor of the Veteran, the Board finds, based upon the medical and satisfactory lay evidence set forth above, that the Veteran's acne is etiologically related to active service.  38 U.S.C.A. § 5107 (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Sleep Apnea

Service treatment records are silent to show complaints or treatment for sleep apnea.  

The Veteran was afforded a VA examination in July 2008.  The Veteran's wife noted that he snored during the night.  He did not have any periods of incapacitation and was not on a continuous positive airway pressure (CPAP) machine.  He denied fever or night sweats, weight loss or daytime hypersomnolence.  The examiner diagnosed the Veteran with obstructive sleep apnea.  

A VA treatment note dated in December 2008 indicates that the Veteran complained of sleep disturbances and snoring.  An April 2009 VA treatment record shows that the Veteran was to start using a CPAP machine.  

A Disability Benefits Questionnaire report dated in November 2013 shows that the Veteran was diagnosed with obstructive sleep apnea.  The Veteran reported persistent daytime hypersomnolence, difficulty sleeping, snoring, and that his breathing stopped during sleep.  The examiner noted that the Veteran experienced excessive tiredness at work which slowed him down.  

The Veteran was afforded a VA examination in March 2014.  The examiner noted that the Veteran was prescribed a CPAP machine in May 2009.  The examiner opined that the condition was less likely than not incurred in or caused by the claimed in-service injury, event or illness.  The examiner noted that the Veteran was treated for insomnia and not obstructive sleep apnea while in service and that the Veteran was not diagnosed with obstructive sleep apnea until 2009.

In a June 2015 VA primary care note, it was noted that the earliest documentation regarding sleep apnea was a sleep study in 2008 resulting in a diagnosis.

At the Veteran's July 2015 Travel Board hearing, he reported being extremely tired while in service.  He stated that he was treated for sleep apnea while in service, however, the medical treatment was not recorded, or was removed, when his doctor left to practice somewhere else.  The Veteran noted current problems with sleeping, to include not breathing at night.  The Veteran's wife reported that he moved while sleeping and that she needed to shake him to wake him up to breathe.  

After a review of the record, the evidence reflects a current diagnosis of sleep apnea.  While the Veteran's service treatment records do not document treatment or complaints for sleep apnea, the Veteran stated that while in service, he suffered from problems breathing while he slept.  The testimony from the Veteran credible and competent.  See Layno, 6 Vet. App. 465 (1994); Jandreau, 492 F.3d 1372 (Fed. Cir. 2007); see also 38 C.F.R. § 3.303(a) (2015).  Next, the medical records show a current diagnosis of obstructive sleep apnea, to include a diagnosis shortly after service.  

Having established a current disability and in-service sleep problems, the dispositive issue in this case is whether there is a nexus between the current disability and active service. 

The Board finds that the required nexus has been established.  Although the March 2014 VA examiner opined that the Veteran's current sleep apnea is not related to his service, the Board finds the examiner's opinion is unpersuasive.  A showing of a recurrent condition can serve to satisfy the requirement for a nexus between an in-service event and a current chronic disability.  Here, the Veteran has competently and credibly reported that he suffers from sleeping problems which have persisted since service.  Further, in the examination report, the examiner acknowledged that the Veteran suffered from insomnia in service.  However, the examiner focused on treatment records which did not reflect treatment for sleep apnea until, an incorrect date, of 2009.  Although the examiner's conclusion considered the lack of medical evidence documenting the Veteran's sleep apnea, it did not consider the Veteran's competent, credible and probative statements regarding recurrent symptoms.  See Dalton v. Nicholson, 21 Vet. App. 12, 39-40 (2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006).

The VA medical opinion, while not discounted entirely, is entitled to less probative weight in the face of the remaining evidentiary record.  In light of the foregoing, and in resolving all reasonable doubt in favor of the Veteran, the Board finds that service connection for sleep apnea is warranted.  38 U.S.C.A. § 5107 (West 2015); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for erectile dysfunction is dismissed. 

Entitlement to service connection for GERD is granted.

Entitlement to service connection for acne, claimed as skin rash to face, neck and back, is granted.

Entitlement to service connection for sleep apnea is granted.


REMAND

The Board finds that additional development is needed for the claim remaining on appeal.  

Service treatment records show treatment for knee problems while in service.  A November 1990 Report of Medical History note reflects that the Veteran had some problems with acute conditions of the left knee.  

The Veteran was afforded a VA examination in October 2007 under the Benefits Delivery at Discharge Program.  The Veteran reported knee problems due to his military duties.  Upon examination, the Veteran's knee range of motion on flexion was to 140 degrees.  His x-rays findings were within normal limits.  The examiner noted that a diagnosis was not possible because the Veteran reported that he had "no problem with [his] left knee."

A VA treatment record dated in September 2013 shows that the Veteran reported knee pain that was worse on the left.  He attributed the pain to jumping out of airplanes.  He noted that he once landed on his left knee on concrete.  He stated that his knee popped and gave way.  

A Disability Benefits Questionnaire report dated in November 2013 noted that there were frequent episodes of joint locking, pain and effusion.  The Veteran had knee swelling and his pain caused him to move slower.  

While lay persons are generally not competent to offer evidence which requires medical knowledge, they may provide competent testimony as to observable symptoms and manifestations of a disorder.  Layno v. Brown, 6 Vet. App. 465, 469 (1994); Barr v. Nicholson, 21 Vet. App. 303 (2007); Buchanan v. Nicolson, 451 F.3d 1331 (Fed. Cir. 2006). 

At the Veteran's July 2015 Travel Board hearing, he stated that he experienced pain and instability in his knee.  He reported jumping out of planes and marching while in service.  He stated that he would fall due to this knee problem.  The Veteran's wife testified that she saw the Veteran on the floor in their living, due to his knee condition.  The Veteran noted that he also favored his left knee due to his service-connected right knee.  He indicated that his service-connected back also affected his claimed left knee disability.  

The Board finds that to afford the Veteran every opportunity to substantiate his claim, on remand the Veteran should also be evaluated to determine if he currently has a left knee disability.  It appears that the October 2007 VA examination and medical opinion are based on an incorrect factual premise that the Veteran did not report left knee problems.  As such, a new medical opinion is needed.  In addition, the record reasonably raises a secondary theory of entitlement.  Therefore, a new VA examination is needed to address the medical issues raised by these theories of entitlement.

Relevant ongoing medical records should be requested while on remand.  38 U.S.C.A. § 5103A(c); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following actions:

1.  Obtain relevant VA treatment records dating since June 2015, including from the Texarkana VA facility. 

2.  Schedule the Veteran for a VA examination by an appropriate medical professional to determine the nature and etiology of the Veteran's claimed left knee disability.  The entire electronic claims files must be reviewed by the examiner. 

The examiner is asked to specifically address the following questions:

a.  Is it at least as likely as not (50 percent or greater probability) that any currently identified left knee disability is related to the Veteran's active service?

b.  Is it at least as likely as not (50 percent or greater probability) that any currently identified left knee disability was caused by the Veteran's service-connected right knee disability or service-connected back disability?

c.  Is it at least as likely as not (50 percent or greater probability) that any currently identified left knee disability was aggravated (increased in severity beyond the natural progress of the condition) by the Veteran's service-connected right knee disability and service-connected back disability?  If aggravation is found, the examiner should provide the baseline manifestations of the Veteran's left knee disability prior to aggravation by the service-connected right knee disability and service-connected back disability. 

3.  Finally, readjudicate the issue remaining on appeal.  If the benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
S. HENEKS
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


